Citation Nr: 1546407	
Decision Date: 11/02/15    Archive Date: 11/10/15

DOCKET NO.  06-24 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a cardiovascular disability, to include as a result of herbicide exposure or a disability manifested by an enlarged heart.

3.  Entitlement to service connection for a lung disorder other than bronchitis, to include as a result of herbicide exposure.


REPRESENTATION

Appellant represented by:	Andrew Fain, Agent


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from May 1969 to November 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision on behalf of the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Board, in pertinent part, remanded for additional development service connection claims for PTSD, depression, disability manifested by an enlarged heart, a lung disorder secondary to herbicide exposure, and bronchitis secondary to herbicide exposure.

The Board notes that a March 2012 rating decision granted service connection for bronchitis and that a separate March 2012 rating decision denied service connection for ischemic heart disease as a result of herbicide exposure.  The Board also notes that an initial claim of entitlement service connection for PTSD should be read as including other psychiatric disorder diagnoses reasonably raised by the symptoms described and all information obtained in support of the claim.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  For these reasons, the issues listed on the title page have been revised to reflect the issues for appellate review.  

The issue of entitlement to a total disability rating based upon individual unemployability as a result of service-connected disability (TDIU) has been raised by the record in a February 2014 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

REMAND

Although these issues have been previously remanded, the Board finds additional action is required prior to appellate review.  The Veteran contends, in essence, that he has PTSD as a result of his experiences in Vietnam and that he has cardiovascular and/or lung disorders as a result of herbicide exposure in Vietnam.  Service in Vietnam is established by service records.  Although a January 2011 VA examination found a diagnosis of PTSD was not warranted and noted no previous care provider had diagnosed PTSD, the Veteran subsequently provided a copy of a September 2012 VA medical statement noting active treatment for PTSD.  The available VA record includes treatment reports dated through May 2014.  The Board notes that the PTSD treatment records created after the January 2011 examination do not identify the criteria upon which the diagnoses were based.  

Additionally, the Veteran submitted a statement in May 2015 indicating ongoing treatment potentially pertinent to the issues on appeal.  It is unclear, however, what present lung disability other than bronchitis exists or if any present arrhythmia or cardiovascular disorder may have been incurred or aggravated as a result of the service-connected disability.  In light of the award of service connection for bronchitis, the Board finds that all available VA treatment records must be obtain and that secondary service connection must be considered for any cardiovascular or additional lung disorders shown.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all pertinent VA medical records not yet associated with the appellate record, and associate them with the record.  

2.  Schedule the Veteran for a VA psychiatric examination for an opinion as to whether it is at least as likely as not (50 percent or greater probability) that he has an acquired psychiatric disability, including PTSD, as a result of active service.  The examiner must review the available record and must note that review in the report, to include VA treatment records noting diagnoses of PTSD.  A complete rationale should be provided.

3.  Obtain a clarifying VA opinion from an appropriate medical specialist addressing whether it is at least as likely as not (50 percent or greater probability) that the Veteran has a present cardiovascular disability or a current lung disorder other than bronchitis, that was either incurred in service or permanently aggravated beyond normal progression as a result of a service-connected disability.  A complete rationale should be provided.

4.  Then, readjudicate the claims.  If any decision is adverse to the appellant, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



